brunswick logo [bc_logo.jpg]
 
Exhibit 10.2



2008 Performance Share Grant Terms and Conditions
Pursuant to the Brunswick Corporation 2003 Stock Incentive Plan (the “Plan”)



 Grant      
 Shares of Brunswick Corporation common stock (the “Common Stock”) where the
number of shares delivered is based on attainment of certain Performance
Criteria set forth herein.  Shares subject to this Grant shall be referred to
herein as “Performance Shares”.
 
Grant Date
 
 
March 13, 2008
 
Performance Period
 
 
3-year period commencing January 1, 2008 and ending December 31, 2010.
 
Target Award
 
 
Performance Shares is the target against which Performance Criteria will apply.
 
Performance Criteria
 
• Performance metrics are tied to specific financial goals related to
transformational success.
 
• Payout of 50% to 125% of the Target Award is based solely on performance
against Performance Criteria (sales per salaried employee, sales per capital
employed, and return on capital employed) as approved by the Human Resources &
Compensation Committee.  Each of the Performance Criteria shall be weighted
equally.
 
• Plus an additional 25% of the Target Award if Brunswick’s Common Stock price
is $25 or more (determined as the average for last 20 business days of the
Performance Period) and relative total shareholder return (TSR) performance
versus the S&P 500 is equal to or greater than the 60th percentile as of the
performance measurement date (December 31, 2010).
 
• No Performance Shares shall be delivered pursuant to this Grant should
Brunswick’s Common Stock price not exceed $20 (average for last 20 business days
of the Performance Period).
 
• Funding shall be based on interpolation between payout levels.
 
Termination of Employment
 
In the event of a Grantee’s termination of employment for any reason prior to
the end of the Performance Period, the Performance Shares shall be forfeited;
provided that in the event of the Grantee’s termination of employment due to
death or Long-Term Disability (as defined below), the Grantee shall be entitled
to a Pro-Rata Portion of the Performance Shares that would otherwise be paid out
at the end of the Performance Period in accordance with the foregoing.  For
purposes of the foregoing sentence, Pro-Rata Portion shall mean the product of
(x) the number of Performance Shares that would otherwise be paid out at the end
of the Performance Period and (y) a fraction, the numerator of which is the
number of days that have elapsed since the beginning of the Performance Period
through the date of termination of the Grantee’s employment due to death or
Long-Term Disability, and the denominator of which is the number of days in the
Performance Period.  Such Performance Shares shall be delivered to the Grantee
in accordance with the terms of this Grant under "Timing of
Distribution."  Fractional shares shall be rounded down to the nearest whole
share.  The portion of the Grant that does not vest as a result of the Grantee's
termination of employment due to death or Long-Term Disability shall be
forfeited.
 
Timing of Distribution
 
 
• Performance Shares shall be delivered to the Grantee as soon as
administratively practical after attainment of the Performance Criteria has been
certified by the Human Resources and Compensation Committee and the number of
shares (which shall be rounded down to the nearest whole share) to be delivered
has been determined by the Human Resources and Compensation Committee, but in no
event later than 60 days after the end of the Performance Period.
 
• Notwithstanding the foregoing provisions, in the event that (i) the Grantee is
a "Covered Employee" (as defined under Section 162(m) of the Internal Revenue
Code of 1986 (the “Code”), as amended) with respect to the taxable year in which
the Performance Shares would otherwise be delivered, and (ii) the sum of the
value of the Performance Shares deliverable to the Grantee and other
compensation payable by Brunswick to the Grantee with respect to such taxable
year exceeds $1.5 million, the portion of the Performance Shares that, when
added to such other compensation would result in the Grantee receiving total
compensation in excess of $1.5 million shall be converted into deferred stock
units and be automatically deferred pursuant to Brunswick's Automatic Deferred
Compensation Plan.  Performance Shares converted into deferred stock units shall
be payable to the Grantee in accordance with the terms of the Automatic Deferred
Compensation Plan.
 

 
 
1


 
brunswick logo [bc_logo.jpg]
 
Exhibit 10.2
 
 
Change in Control
 
On a Change in Control (as defined under Section 409A of the Internal Revenue
Code (the “Code”)), a Pro-Rata Portion of the Grant shall vest, and the
remainder of the Performance Shares shall be forfeited.  For purposes of the
foregoing sentence, Pro-Rata Portion shall mean the product of (x) the number of
Performance Shares subject to 100% of the Target Award and (y) a fraction, the
numerator of which is the number of days that have elapsed since the beginning
of the Performance Period through the Change in Control, and the denominator of
which is the number of days in the Performance Period.  Fractional shares shall
be rounded down to the nearest whole share.  Such vested Performance Shares
shall be delivered on the date of the Change in Control.
 
Tax Withholding
 
 
Tax withholding liability must be paid via share reduction upon distribution.
 
Additional Terms and Conditions
 
• This Grant is subject to terms of the Plan.  To the extent any provision
herein conflicts with the Plan, the Plan shall govern; provided that the
definition of Change in Control shall be determined under this grant.  To the
extent that any provision herein conflicts with any other agreement or
understanding between the Grantee and Brunswick, the terms of this Grant shall
govern.  The Human Resources and Compensation Committee of the Board administers
the Plan.  The Committee may interpret the Plan and adopt, amend and rescind
administrative guidelines and other rules as deemed appropriate.  Committee
determinations are binding.
 
• “Long-Term Disability" shall mean the Grantee's mental or physical condition
which would render the Grantee eligible to receive disability benefits under
Brunswick's long-term disability plan then in effect.
 



Nothing contained in this Grant or the Plan shall constitute or is intended to
create a contract of continued employment.  Employment is at-will and may be
terminated by either the Grantee or Brunswick (including affiliates) for any
reason at any time.
           
 
2

 
